—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 10, 2001, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
In September 2000, claimant retired from his job after 35 years of employment. Although continuing work was available, claimant chose to leave in order to save money on the cost of the group health insurance coverage provided by the employer. By retiring prior to October 10, 2000, claimant continued to be *748covered by the plan, but avoided liability for the payment of a percentage of any increase in premiums. Claimant’s subsequent application for unemployment insurance benefits was denied by the Unemployment Insurance Appeal Board on the ground that the reason for his resignation was personal and noncompelling.
A claimant who voluntarily leaves his employment when continuing work is available in order to obtain early retirement benefits or more advantageous health insurance coverage may be disqualified from receiving benefits on the ground that the resignation was without good cause (see, Matter of Anderalli [Sweeney], 247 AD2d 652, 653; Matter of Guarnera [Empire Blue Cross Blue Shield—Sweeney], 243 AD2d 858, lv denied 91 NY2d 810). Claimant admitted that his resignation was motivated by his desire to pay less for health insurance and that he left at a time when his job was not in jeopardy and continuing work was available. Under these circumstances, we conclude that substantial evidence supports the Board’s decision that claimant left his employment for personal and non-compelling reasons (see, Matter of Sicurella [Commissioner of Labor], 265 AD2d 778, 779).
Cardona, P.J., Crew III, Spain, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.